                   Case 17-38275                 Doc 28           Filed 03/07/19 Entered 03/07/19 08:18:24                                      Desc Main
                                                                   Document     Page 1 of 10




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                                CHICAGO DIVISION


                In re:                                                                          §
                                                                                                §
                Aderinto, Adebowale Richard                                                     §           Case No. 17-38275
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                 12/29/2017 . The undersigned trustee was appointed on 01/31/2018 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $               39,000.00

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                                0.00
                                                  Bank service fees                                                                     73.53
                                                  Other payments to creditors                                                            0.00
                                                  Non-estate funds paid to 3rd Parties                                                   0.00
                                                  Exemptions paid to the debtor                                                          0.00
                                                  Other payments to the debtor                                                           0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $               38,926.47

                 The remaining funds are available for distribution.
          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-38275                  Doc 28          Filed 03/07/19 Entered 03/07/19 08:18:24                                      Desc Main
                                                         Document     Page 2 of 10




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 10/10/2018 and the
      deadline for filing governmental claims was 10/10/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 4,650.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 4,650.00 , for a total compensation of $ 4,650.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 18.78 , for total expenses of $ 18.78 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/06/2019                                     By:/s/R. SCOTT ALSTERDA
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                              Case 17-38275                 Doc 28    Filed 03/07/19
                                                                                                  FORMEntered
                                                                                                       1        03/07/19 08:18:24                                       Desc Main
                                                                                       Document      Page  3 of
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD 10
                                                                                                                 AND REPORT                                                                                            Page:       1
                                                                                                            ASSET CASES                                                                                                 Exhibit A
Case No:             17-38275       LAH Judge: LaShonda A. Hunt                                                                                 Trustee Name:                      R. SCOTT ALSTERDA
Case Name:           Aderinto, Adebowale Richard                                                                                               Date Filed (f) or Converted (c):    12/29/17 (f)
                                                                                                                                               341(a) Meeting Date:                01/31/18
For Period Ending: 03/06/19                                                                                                                    Claims Bar Date:                    10/10/18



                                       1                                                    2                            3                          4                         5                                    6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. Condominium or cooperative 1324 W Greenleaf 2C                                         55,000.00                           3,000.00                                             3,000.00                     FA
 2. Condominium or cooperative 1324 W Greenleaf 2D                                         37,500.00                                0.00                                                0.00                     FA
 3. 2012 Toyota Prius (KBBTitle under Mr. Richard Cab                                        3,253.00                               0.00                                                0.00                     FA
 4. 2012 Toyota Prius (KBB) mileage: 183000                                                  1,527.50                               0.00                                                0.00                     FA
 5. 2012 Toyota Sienna (KBB) mileage: 183000                                                 1,527.50                               0.00                                                0.00                     FA
 6. Used Household Goods                                                                        100.00                              0.00                                                0.00                     FA
 7. Used Electronics (TV, Cell Phone, Etc)                                                       75.00                              0.00                                                0.00                     FA
 8. Used Clothing                                                                               200.00                              0.00                                                0.00                     FA
 9. Used Jewelry (Wedding Ring)                                                                 250.00                              0.00                                                0.00                     FA
 10. Citi Bank                                                                                  750.00                              0.00                                                0.00                     FA
 11. Citi Bank                                                                                  450.00                              0.00                                                0.00                     FA
 12. PNC Bank                                                                                   350.00                              0.00                                                0.00                     FA
 13. TCF Bank                                                                                   135.00                              0.00                                                0.00                     FA
 14. BMO Harris Bank                                                                              0.00                              0.00                                                0.00                     FA
 15. Mr. Richard Cab Company                                                                      1.00                              0.00                                                0.00                     FA
 16. Medallion-5420, Medallion-2166, Medallion-3662                                        90,000.00                          36,000.00                                            36,000.00                     FA
 17. 2009 Toyota Venza (KBB) mileage: 155000 (u)                                            Unknown                                 0.00                                                0.00                     FA
 18. Potential lawsuit against 1324 W Greanleaf Condo A (u)                                 Unknown                                 0.00                                                0.00                     FA

                                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $191,119.00                         $39,000.00                                           $39,000.00                            $0.00
                                                                                                                                                                                                  (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                                                Ver: 22.00
                                             Case 17-38275         Doc 28    Filed 03/07/19
                                                                                         FORMEntered
                                                                                              1        03/07/19 08:18:24                      Desc Main
                                                                              Document      Page  4 of
                                                                     INDIVIDUAL ESTATE PROPERTY RECORD 10
                                                                                                        AND REPORT                                                          Page:      2
                                                                                                 ASSET CASES                                                                 Exhibit A
Case No:            17-38275       LAH Judge: LaShonda A. Hunt                                                       Trustee Name:                      R. SCOTT ALSTERDA
Case Name:          Aderinto, Adebowale Richard                                                                      Date Filed (f) or Converted (c):   12/29/17 (f)
                                                                                                                     341(a) Meeting Date:               01/31/18
                                                                                                                     Claims Bar Date:                   10/10/18
   Initial Projected Date of Final Report (TFR): 12/31/18   Current Projected Date of Final Report (TFR): 03/15/19




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                    Ver: 22.00
                                           Case 17-38275                 Doc 28   Filed 03/07/19 Entered 03/07/19 08:18:24                           Desc Main
                                                                                   DocumentFORM Page
                                                                                                 2   5 of 10                                                                                    Page:      1
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                           Exhibit B
  Case No:             17-38275 -LAH                                                                                         Trustee Name:                      R. SCOTT ALSTERDA
  Case Name:           Aderinto, Adebowale Richard                                                                           Bank Name:                         ASSOCIATED BANK
                                                                                                                             Account Number / CD #:             *******2887 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******2643
  For Period Ending: 03/06/19                                                                                                Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                              3                                                  4                                            5                       6                   7
    Transaction       Check or                                                                                                      Uniform                                                     Account / CD
       Date           Reference                Paid To / Received From                          Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)       Balance ($)
                                                                                   BALANCE FORWARD                                                                                                             0.00
          09/12/18      1, 16      Citibank, NA                                    Settlement Funds [Dkt. 23]                      1129-000               15,000.00                                      15,000.00
                                   Remitter: Adebowale Richard Aderinto
                                   One Penn's Way
                                   New Castle, DE 19720
          10/05/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          12.95               14,987.05
          10/12/18       16        Citibank, NA                                    Sale Funds [Dkt. 23]                            1129-000                   5,000.00                                   19,987.05
                                   Remitter: Adebowale Richard Aderinto
                                   One Penn's Way
                                   New Castle, DE 19720
          11/07/18       16        Citibank, NA                                    Sale Funds [DKT. 23]                            1129-000                   5,000.00                                   24,987.05
                                   Remitter: Adebowale Richard Aderinto
                                   One Penn's Way
                                   New Castle, DE 19720
          11/07/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          26.35               24,960.70
          12/07/18                 ASSOCIATED BANK                                 BANK SERVICE FEE                                2600-000                                          34.23               24,926.47
          12/12/18       16        Citibank, NA                                    Sale Funds [Dkt 23]                             1129-000                   5,000.00                                   29,926.47
                                   Remitter: Adebowale Richard Aderinto
                                   One Penn's Way
                                   New Castle, DE 19720
          12/12/18       16        Citibank, NA                                    Sale Funds [Dkt 23]                             1129-000                   9,000.00                                   38,926.47
                                   Remitter: Adebowale Richard Aderinto
                                   One Penn's Way
                                   New Castle, DE 19720




                                                                                                                             Page Subtotals               39,000.00                   73.53
          UST Form 101-7-TFR (5/1/2011) (Page: 5)                                                                                                                                                         Ver: 22.00
LFORM24
                                           Case 17-38275                 Doc 28    Filed 03/07/19 Entered 03/07/19 08:18:24                          Desc Main
                                                                                    DocumentFORM Page
                                                                                                  2   6 of 10                                                                                             Page:      2
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                      Exhibit B
  Case No:             17-38275 -LAH                                                                                         Trustee Name:                       R. SCOTT ALSTERDA
  Case Name:           Aderinto, Adebowale Richard                                                                           Bank Name:                          ASSOCIATED BANK
                                                                                                                             Account Number / CD #:              *******2887 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******2643
  For Period Ending: 03/06/19                                                                                                Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                              3                                               4                                                 5                          6                         7
    Transaction       Check or                                                                                                      Uniform                                                               Account / CD
       Date           Reference                Paid To / Received From                       Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)

                                                                                                         COLUMN TOTALS                                      39,000.00                        73.53                  38,926.47
                                                                                                             Less: Bank Transfers/CD's                           0.00                         0.00
                                                                                                         Subtotal                                           39,000.00                        73.53
                                                                                                             Less: Payments to Debtors                                                        0.00
                                                                                                         Net
                                                                                                                                                            39,000.00                        73.53
                                                                                                                                                                                 NET                             ACCOUNT
                                                                                                          TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                        Checking Account (Non-Interest Earn - ********2887                   39,000.00                        73.53                 38,926.47
                                                                                                                                                 ------------------------    ------------------------   ------------------------
                                                                                                                                                             39,000.00                        73.53                 38,926.47
                                                                                                                                                 ==============             ==============              ==============
                                                                                                                                                  (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                             Transfers)               To Debtors)                    On Hand




                                 /s/    R. SCOTT ALSTERDA
          Trustee's Signature: __________________________________ Date: 03/06/19
                                 R. SCOTT ALSTERDA




                                                                                                                             Page Subtotals                        0.00                        0.00
          UST Form 101-7-TFR (5/1/2011) (Page: 6)                                                                                                                                                                   Ver: 22.00
LFORM24
                 Case 17-38275                  Doc 28       Filed 03/07/19 Entered 03/07/19 08:18:24                         Desc Main
                                                              Document     Page 7 of 10

                                                                         EXHIBIT C
 Page 1                                                                                                                                      Date: March 06, 2019
                                                                ANALYSIS OF CLAIMS REGISTER

 Case Number:      17-38275                                          Claim Class, Priority Sequence
 Debtor Name:      Aderinto, Adebowale Richard


Code #              Creditor Name & Address         Claim Class         Notes                         Amount Allowed          Paid to Date        Claim Balance

               R. Scott Alsterda as Trustee         Administrative                                          $4,650.00                $0.00              $4,650.00
001            70 West Madison Street, Suite 3500
2100-00        Chicago, IL 60602

               R. Scott Alsterda as Trustee         Administrative                                            $18.78                 $0.00                 $18.78
002            70 West Madison Street, Suite 3500
2200-00        Chicago, IL 60602

               Nixon Peabody LLP                    Administrative                                          $6,489.00                $0.00              $6,489.00
003            70 West Madison Street
3110-00        Suite 3500
               Chicago, IL 60602

               Nixon Peabody LLP                    Administrative                                            $27.51                 $0.00                 $27.51
004            70 West Madison Street
3120-00        Suite 3500
               Chicago, IL 60602

               Kutchins, Robbins & Diamond, Ltd.    Administrative                                          $1,404.50                $0.00              $1,404.50
005            c/o Lois West
3410-00        35 East Wacker Drive, Suite 690
               Chicago, IL 60601



000001         LOMTO Federal Credit Union           Unsecured                                             $348,338.60                $0.00            $348,338.60
070            Andreou & Casson, Ltd.
7100-00        661 West Lake Street, Suite 2N
               Chicago, IL 60661

000002         PNC Bank                            Unsecured                                                $1,468.97                $0.00              $1,468.97
070            Attn: Bankruptcy Department
7100-00        Po Box 94982: Mailstop Br-Yb58-01-5
               Cleveland, OH 44101



                  Case Totals:                                                                            $362,397.36                $0.00           $362,397.36
 Code #: Trustee's Claim Number, Priority Code, Claim Type




CREGISTRUST   Form 101-7-TFR (5/1/2011) (Page: 7)                                                                       Printed: 03/06/19 11:39 AM     Ver: 22.00
        Case 17-38275              Doc 28    Filed 03/07/19 Entered 03/07/19 08:18:24              Desc Main
                                              Document     Page 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-38275
     Case Name: Aderinto, Adebowale Richard
     Trustee Name: R. SCOTT ALSTERDA
                         Balance on hand                                              $               38,926.47

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: R. SCOTT ALSTERDA                $         4,650.00 $                0.00 $         4,650.00
       Trustee Expenses: R. SCOTT ALSTERDA $                          18.78 $             0.00 $             18.78
       Attorney for Trustee Fees: Nixon Peabody
       LLP                                            $         6,489.00 $                0.00 $         6,489.00
       Attorney for Trustee Expenses: Nixon
       Peabody LLP                                    $               27.51 $             0.00 $             27.51
       Accountant for Trustee Fees: Kutchins,
       Robbins & Diamond, Ltd.                        $         1,404.50 $                0.00 $         1,404.50
                 Total to be paid for chapter 7 administrative expenses               $               12,589.79
                 Remaining Balance                                                    $               26,336.68


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.




UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 17-38275              Doc 28   Filed 03/07/19 Entered 03/07/19 08:18:24              Desc Main
                                             Document     Page 9 of 10




                 Allowed priority claims are:


                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 349,807.57 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 7.5 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          LOMTO Federal Credit
     000001               Union                      $       348,338.60 $              0.00 $         26,226.08
     000002               PNC Bank                   $         1,468.97 $              0.00 $            110.60
                 Total to be paid to timely general unsecured creditors               $               26,336.68
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 17-38275              Doc 28   Filed 03/07/19 Entered 03/07/19 08:18:24           Desc Main
                                             Document     Page 10 of 10




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
